Citation Nr: 0803264	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
temporomandibular joint disorder (TMJ) with bruxism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 2001 to June 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg Florida.

In August 2006, the veteran submitted a claim for service 
connection for pain, headaches, disturbed sleep, and 
inability to chew food causing weight loss, as secondary to 
his service-connected TMJ.  In October 2006, the veteran 
submitted a claim for an increased rating for his service-
connected left knee disability and gastroesophageal reflux 
disease.  These claims are referred to the RO for appropriate 
action.  

In November 2006, the Board remanded the present matter for 
additional development and due process concerns.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's current representative, Disabled American 
Veterans (DAV), stated in an April 2007 brief that the 
veteran's request for a hearing was improperly cancelled by 
the previously appointed representative, Jewish War Veterans 
of the United States, in February 2007 as that organization 
did not have authority to act on behalf of the veteran at 
that time.  The representative requested that another hearing 
be scheduled for the veteran as there is no evidence of 
record showing that he did not want a hearing.

In a VA Form 21-22, dated in August 2005, the veteran 
appointed the Jewish War Veterans of the United States as his 
representative.  In a VA Form 9 received by the Board in 
April 2006, the appellant indicated that he wanted a 
videoconference hearing at the RO before a Veterans Law 
Judge.  In a VA Form 21-22 dated in October 2006 and date-
stamped as being received at the RO on October 17, 2006, the 
veteran appointed the DAV as his representative.  An 
appropriate designation of a new representative will 
automatically revoke any prior designation of representation.  
38 C.F.R. § 20.607 (2007).  

In November 2006, the Board remanded the appeal for a hearing 
at the RO before a Veterans Law Judge and noted on the cover 
page of that decision that the veteran was represented by 
Jewish War Veterans of the United States.  In a January 12, 
2007, letter, the veteran was notified that his hearing was 
scheduled for February 13, 2007.  DAV was copied on that 
correspondence; Jewish War Veterans of the United States was 
not.  On February 9, 2007, the RO received correspondence 
from the Jewish War Veterans of the United States requesting 
that the hearing be cancelled.  There is no correspondence of 
record from the veteran or from DAV indicating the veteran's 
desire to cancel the hearing.  As Jewish War Veterans of the 
United States was not the veteran's appointed representative 
at the time they requested that the hearing be cancelled and 
DAV has requested that another hearing be scheduled, an 
appropriate hearing should be scheduled on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



